      Case 1:20-mj-00511-RSK ECF No. 1-1, PageID.2 Filed 12/01/20 Page 1 of 5




                 Continuation of Application for Arrest Warrant


        I, Jon Schafer, being duly sworn, hereby depose and state as follows:

 I.     INTRODUCTION

        1.    I am a Task Force Officer with the Drug Enforcement Administration

(“DEA”). I have been so assigned since approximately 2014. As part of my duties as

a DEA Task Force Officer, I investigate criminal violations of the federal drug

trafficking laws. I have been involved with various electronic surveillance methods,

the debriefing of defendants, informants, and witnesses, as well as others who have

knowledge of the distribution, transportation, storage, and importation of controlled

substances.    I have received training in the area of drug investigations, money

laundering, financial investigations, and various methods which drug dealers use in

an effort to conceal and launder the proceeds of their illicit drug trafficking

enterprises. I have participated in investigations that have led to the issuance of

search warrants involving violations of drug laws. These warrants involved the

search of locations including: residences of targets, their associates, and relatives;

storage facilities; smartphones; and computers.         Evidence searched for, and

recovered, in these locations has included controlled substances, records pertaining

to the expenditures and profits realized therefrom, monetary instruments, and

various assets that were purchased with the proceeds of the drug trafficking.


        2.     I have received training in the area of narcotics investigations, money

laundering, financial investigations, and various methods, which drug dealers use in

                                           1
   Case 1:20-mj-00511-RSK ECF No. 1-1, PageID.3 Filed 12/01/20 Page 2 of 5




an effort to conceal and launder the proceeds of their illicit drug-trafficking

enterprises. I have participated in numerous investigations involving violations of

narcotics laws.


       3.    This continuation is based on a DEA Grand Rapids (Grand Rapids

District Office or “GRDO”), DEA Detroit, Kent Area Narcotics Enforcement Team

(“KANET”), IRS Criminal Investigation Grand Rapids and Grand Rapids Police

Department (“GRPD”) investigation.


       4.    This continuation is submitted for the purpose of obtaining an arrest

warrant for JAMES ALLEN MORE for possession with intent to distribute 28 grams

or more of cocaine base and 100 grams or more of heroin, in violation of Title 21,

United States Code Sections 841(a)(1) and (b)(1)(B), and possession with intent to

distribute cocaine, in violation of Title 21, United States Code, Sections 841(a)(1) and

(b)(1)(C).


       5.    MOORE was previously convicted of distribution of 5 grams or more of

cocaine base, in violation of Title 21, United States Code Section 841(a)(1), in 2008.

He was sentenced to 70 months’ incarceration with the Bureau of Prisons, followed

by three years of supervised release. On January 11, 2012, MOORE’s supervised

release was revoked and MOORE was sentenced to incarceration in the Federal

Bureau of Prisons until June 28, 2018. This qualifies as a serious drug felony, as

defined by 21 U.S.C. § 802(57) and used in 21 U.S.C. § 841(b)(1)(B), as well as a prior

felony drug offense, as defined by 21 U.S.C. § 902(44) and used in 21 U.S.C.
                                           2
      Case 1:20-mj-00511-RSK ECF No. 1-1, PageID.4 Filed 12/01/20 Page 3 of 5




§ 841(b)(1)(C).


        6.    This continuation contains only a summary of relevant facts for the

requested arrest warrant. I have not included each and every fact known to me

concerning the entities, individuals, and events described in this continuation.


II.     PROBABLE CAUSE


        7.    On December 1, 2020, investigators executed search warrants at two

locations associated with MOORE - 100 Burton Street, Apt #306, Grand Rapids,

Michigan (1:20-mj-490) and the Muffler Man, 1246 Plainfield Ave NE, Grand Rapids,

Michigan (1:20-mj-491).

        8.    100   Burton,    Apartment   #306   is   MOORE’s    known     residence.

Investigators have surveilled MOORE coming and going from frequently over the

course of the investigation.

        9.    The Muffler Man is an automotive repair business owned and operated

by MOORE.

        10.   When investigators entered 100 Burton St SE, Apt #306, JAMES

MOORE and two other people were present. Apartment #306 is a two-bedroom

apartment. Investigators identified the west bedroom as belonging to MOORE

because he was sleeping in it when police arrived. After waiving his Miranda rights,

MOORE told investigators that the other two people present did not live there.

Additionally, investigators found paperwork for the Muffler Man inside the

apartment.
                                           3
   Case 1:20-mj-00511-RSK ECF No. 1-1, PageID.5 Filed 12/01/20 Page 4 of 5




      11.    Investigators located the following items in 100 Burton St SE, Apt #306:

             a.     53 grams of a substance that field-tested positive as cocaine base,

                    located in a kitchen cabinet to the left of the stove;

             b.     A plate and razor with cocaine residue, located in a kitchen

                    cabinet to the left of the stove,

             c.     A digital scale, located in a kitchen cabinet to the left of the stove;

             d.     142 grams of a substance that field-tested positive as heroin,

                    located in a kitchen cabinet;

             e.     A digital scale in a kitchen drawer.

      12.    When investigators entered the Muffler Man at approximately 6:00 am,

the business was closed and no one was present. There was paperwork in the office

with MOORE’s name on it.

      13.    Investigators located the following items inside the Muffler Man:

             a.     88.9 grams of a substance that field-tested positive as cocaine,

                    located underneath the front counter;

             b.     A digital scale and a box of sandwich baggies, located in the office;

                    and

             c.     A spoon containing cocaine residue, located in the office.

      14.    In my training and experience, the quantity of drugs found in 100

Burton St SE, Apt #306 and the Muffler Man, in combination with the digital scales

often used to weigh controlled substances for sale, suggest that the drugs were

intended for distribution.
                                            4
       Case 1:20-mj-00511-RSK ECF No. 1-1, PageID.6 Filed 12/01/20 Page 5 of 5




III.     CONCLUSION

         15.   Based on the forgoing information, I submit there is probable cause to

believe that JAMES MOORE possessed with intent to distribute 28 grams or more of

cocaine base and 100 grams or more of heroin, in violation of Title 21, United States

Code Sections 841(a)(1) and (b)(1)(B), and possessed with intent to distribute cocaine,

in violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(C).




                                           5
